          Case 2:20-cv-00286-JAM-EFB Document 7 Filed 05/08/20 Page 1 of 3


 1   Rene J. Dupart (SBN 289956)
     LAW OFFICES OF JON JACOBS
 2   1 Ridgegate Drive, Suite 245
     Temecula, CA 92590
 3   Telephone: (916) 663-6400
     Facsimile: (916) 663-6500
 4   rene@lemonbuyback.com

 5   Attorneys for Plaintiff
     KEVIN DUNN
 6

 7

 8                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF CALIFORNIA
 9
10   KEVIN DUNN,                                        CASE NO.: 2:20-cv-00286-JAM-EFB

11                  Plaintiff,                          STIPULATION AND ORDER OF
                                                        DISMISSAL
12   v.

13   FCA US LLC, a Delaware Limited Liability
     Company; JOHN L. SULLIVAN DODGE
14   CHRYSLER, INC., a California
     corporation; and DOES 1 to 10, Inclusive,
15
                    Defendants.
16

17                                          STIPULATION
18          IT IS HEREBY STIPULATED by and between the parties to this action through their
19   designated counsel that the above-captioned action be and hereby is dismissed with prejudice
20   pursuant to FRCP 41(a)(1).
21

22   Dated: May 4, 2020                                     LAW OFFICES OF JON JACOBS
23

24                                                          /s/ Rene J. Dupart__________________
                                                            Rene J. Dupart
25                                                          Attorneys for Plaintiff
                                                            KEVIN DUNN
26

27

28
                                                    1
     Dunn v. FCA US LLC, et al.                                                Stipulation of Dismissal
        Case 2:20-cv-00286-JAM-EFB Document 7 Filed 05/08/20 Page 2 of 3


 1   Dated: May 4, 2020                         CLARK HILL LLP

 2
                                                /s/ Erin E. Hanson (authorized on 5/4/20)
 3                                              Erin E. Hanson
                                                Attorneys for Defendant
 4                                              FCA US LLC
 5   Dated: May 6, 2020                         LAW OFFICES OF JOHN A. BRITTON, INC.
 6

 7                                              /s/ _____________________________
                                                John A. Britton
 8                                              Attorneys for Defendant
                                                JOHN L. SULLIVAN DODGE
 9                                              CHRYSLER, INC.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          2
     Dunn v. FCA US LLC, et al.                                    Stipulation of Dismissal
        Case 2:20-cv-00286-JAM-EFB Document 7 Filed 05/08/20 Page 3 of 3


 1                                              ORDER

 2          Based on the foregoing stipulation, this action shall be, and hereby is, DISMISSED

 3   WITH PREJUDICE.

 4   IT IS SO ORDERED

 5   Dated: May 7, 2020
                                                               /s/ John A. Mendez____________
 6                                                             Hon. John A. Mendez
                                                               United States District Court Judge
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   3
     Dunn v. FCA US LLC, et al.                                               Stipulation of Dismissal
